      Case 9:20-cv-00164-DLC-KLD Document 28 Filed 02/17/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

TRAVIS BOOSE, individually and on                CV 20–164–M–DLC–KLD
behalf of similarly situated JOHN
DOES 1-500,

                     Plaintiffs,                           ORDER

vs.

FNP, INC., d/b/a FIRST NATIONAL
PAWN; FNP of MONTANA, INC.,
d/b/a FIRST NATIONAL PAWN;
FNP of MISSOULA, INC., d/b/a
FIRST NATIONAL PAWN; FNPS,
LLC; FIRST NATIONAL
PROPERTIES, LLC; and DOES 1-5;

                      Defendants.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation. (Doc. 25.) Judge DeSoto recommends that

Defendants’ motion to dismiss (Doc. 2) be granted as to Count I of Plaintiffs’

complaint, with leave to amend. (Doc. 25 at 14.) Importantly, following issuance

of Judge DeSoto’s Findings and Recommendation (Doc. 25), Plaintiffs filed an

amended complaint. (Doc. 26.)

      This amended complaint supersedes Plaintiffs’ original complaint and moots

Defendants’ motion to dismiss to the extent it attacked the original complaint.


                                         1
      Case 9:20-cv-00164-DLC-KLD Document 28 Filed 02/17/21 Page 2 of 2



Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).

Authority exists for the proposition that this Court may nonetheless treat

Defendant’s motion to dismiss as targeting the amended complaint. Pettaway v.

National Recovery Solutions, LLC, 955 F.3d 299, 303–04 (2d Cir. 2020); see also

Williams v. Southern Or. Credit Serv., Inc., 2016 WL 8261902, *1–2 (D. Or.

2016). Given the posture of this case, however, the Court declines to take this

approach. Defendants are free to file another motion should they elect to do so.

      Accordingly, IT IS ORDERED that the Court declines to adopt Judge

DeSoto’s Findings and Recommendation (Doc. 25) on the grounds that it is moot.

      IT IS FURTHER ORDERED that Defendants’ motion (Doc. 2) is DENIED

as moot.

      DATED this 17th day of February, 2021.




                                          2
